DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed February 24, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-8 and 11-15 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite providing a schedule of operations for an automated laboratory equipment.  Giving the claims the broadest reasonable interpretation, the steps merely recite receiving an order that requires the execution of one protocol on the automated laboratory equipment, generating one optimization problem instance using a resource description, a protocol description (i.e., defined in the claims as one protocol step to be carried out by the automated laboratory equipment and one constraint observed when carrying out the protocol steps on the laboratory equipment), an objective function (optimization goal for a schedule of operations for the laboratory equipment) and one order (requires the execution of the one protocol on the laboratory equipment), providing the optimization problem as an input to a constraint optimization solver, and processing the optimization problem to generate the schedule of operation to carry out the order on the automated   See MPEP 2106.05(b).  The recitations added from claim 10 into claim 1 does not provide enough in the way of anything particular, because the claim does not recite any of the components of the automated laboratory equipment (which now recites a generalized workcell). In other words, applicant still claims “instructing, by the controller, the automated laboratory equipment to carry out operations according to the schedule”.  This is still too generic.  The introduction of the limitations from claim 10 into provides specific control functions.  However, if applicant wants to control the work cell according to the newly generated schedule, then applicant needs to add some specific control to the method using the work cell. Thus, claims are still not patent eligible.  See 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., (US 2014/0229955; hereinafter “Holmes”- already of record).
As to claim 1, Holmes teaches a method for providing a schedule of operations for automated laboratory equipment, the method comprising:
receiving at least one order, wherein each order requires the execution of one or more protocols on the automated laboratory equipment (stations); 
generating one or more optimization problem instances using one or more resource descriptions of the automated laboratory equipment, one or more protocol descriptions 14 of the automated laboratory equipment, an objective function (e.g., minimum time for completing the entire test order (see para [0128]) and the at least one order, wherein the one or more resource descriptions describe the resources present in the automated laboratory equipment and capabilities and constraints (e.g., for the avoidance of cross-contamination; see para [0123] et seq.) of the resources, wherein each protocol description describes a protocol the automated laboratory equipment can carry out, wherein each protocol description includes a definition of one or more protocol steps to be carried out by the automated laboratory equipment, wherein each protocol description includes one or more constraints to be observed when carrying out the protocol steps on the laboratory equipment, wherein by providing the schedule of operations to a controller of the automated laboratory equipment; and instructing, by the controller, the automated laboratory equipment to carry out the operations according to the schedule (see para [0166] et seq.) 
wherein the objective function defines an optimization goal  (e.g., minimal time for completing the entire test order; see para [0128] et seq.) for a schedule of operations for the automated laboratory equipment (see para [0122]-[0130]);
providing the one or more optimization problem instances as input to a constraint optimization solver (PREE); and
processing the one or more optimization problem instances by the constraint optimization solver to generate the schedule 56 of operations to carry out the at least one order on the automated laboratory equipment (see para [0212]-para[0213]; example 3, and Figs. 5 and 7.
Holmes also teaches the optimization goal is one of the list of optimizing a throughput of the automated laboratory equipment, processing one or more particular orders as fast possible, using as little of a predetermined resource as possible, balancing of workload of two or more resources, or a combination of these goals (see para [0207] et seq.)
It is not clear whether Holmes teaches the one or more constraints of each protocol description comprise considering at least a maximum time between two subsequent protocol steps.  In the related art of automatic analyzers Delvin teaches considering at least a maximum time between two subsequent protocol steps.  That is, Devlin teaches a processing method in which one medium time length assay (i.e., maximum length assay), described as a Type B assay, and one shorter time length assay, described as a Type A assay, are both completed during the same operational cycle time as required for one longer time length assay, described as a Type C assay, is completed, thereby enhancing throughput of analyzer 10 (Devlin- see para [0051] et seq.)  Thus, Devlin teaches considering maximum time constraints.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the system of Holmes, the considering the maximum time between two subsequent protocol steps, like that taught by Devlin thereby enhancing throughput of analyzer. 
As to claim 2, Holmes teaches the processing of the one or more optimization problem instances by the constraint optimization solver takes place during run-time of the automated laboratory equipment (see para [0212] et seq.)
As to claim 3, Holmes teaches the processing of the one or more optimization problem instances by the constraint optimization solver takes place during run-time of the automated laboratory equipment in response to a triggering event, wherein the triggering event is one of an arrival of one or more new orders, a change in the resources of the automated laboratory equipment, a user input, a modification of an order forecast, a lapse of a predetermined period of time, an error, an exceptional situation, or a combination of two or more of these events (see para [0212] et seq.)
As to claim 4, Holmes teaches processing of the one or more optimization problem instances by the constraint optimization solver is repeated automatically in response to the occurrence of a respective triggering event (see para [0200] et seq.)
As to claim 5, Holmes teaches collecting a batch of multiple orders for the automated laboratory equipment; and processing the optimization problem instance by the constraint optimization solver to generate a schedule of operations for the batch of multiple orders at the same time (see para [0119] and [0207] et seq.)
As to claim 6, Holmes teaches the processing step takes place during development- or design-time of instrument software of the automated laboratory equipment, or wherein the processing step takes place during development- or design-time of schedules of operations of the automated laboratory equipment (see para [0105] et seq.)
As to claim 7, Holmes teaches the method is carried out to simulate a behavior of the automated laboratory equipment, wherein the at least one order is at least one hypothetical order for the automated laboratory equipment and the schedule of operations is a schedule for the at least one hypothetical order (see para [0129] et seq.)
As to claim 8, Holmes teaches changing the one or more resource descriptions, the one or more protocol descriptions and/or the objective function automatically by the automated laboratory equipment during operation, wherein the automatic change happens in response to detecting that resources are not available, an error modus, a user input or state change of the automated laboratory equipment (see para [0129] et seq.) 
As to claim 11, Holmes teaches the automated laboratory equipment includes a plurality of automated laboratory devices, wherein the orders are orders to be carried out by a plurality of automated laboratory devices and wherein the constraint optimization solver processes the one or more optimization problem instances to generate a schedule of operations for the plurality of automated laboratory devices (see claim 1).
As to claim 12, Holmes teaches the automated laboratory equipment is part of a laboratory environment, wherein the orders are orders to be carried out in the laboratory environment and wherein the generic constraint optimization solver processes the one or more optimization problem instances to generate a schedule of workflows in the laboratory environment (see para [0213] et seq.)
As to claim 13, Holmes teaches the protocol descriptions are defined independently of potential solutions for the schedule of operations and wherein the resource descriptions are defined independently of potential solutions for the schedule of operations (see para [0207] et seq.)
As to claim 14, Holmes teaches a laboratory network, the laboratory network comprising: automated laboratory equipment; and a computer system configured to carry out the method of claim 1 to generate the schedule of operations for the automated laboratory equipment (see Fig. 8 and para [0214] et seq.).
As to claim 15, Holmes teaches computer-readable medium including instructions thereon, which when executed by a computer system make the computer system carry out the method of claim 1, see para [0122]-[0130] and claim 18.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Claims 1-8 and 11-15 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite providing a schedule of operations for an automated laboratory equipment.  Giving the claims the broadest reasonable interpretation, the steps merely recite receiving an order that requires the execution of one protocol on the automated laboratory equipment, generating one optimization problem instance using a resource description, a protocol description (i.e., defined in the claims as one protocol step to be carried out by the automated laboratory equipment and one constraint observed when carrying out the protocol steps on the laboratory equipment), an objective function (optimization goal for a schedule of operations for the laboratory equipment) and one order (requires the execution of the one protocol on the laboratory equipment), providing the optimization problem as an input to a constraint optimization solver, and processing the optimization problem to generate the schedule of operation to carry out the order on the automated laboratory equipment. Nothing in the claim precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (e.g., controller and computer system), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – automated laboratory equipment which comprises a work cell, which is also recited a very high-level of generality such that it amounts no more than a mere apparatus to apply the exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are not patent eligible.  
Thus, for the reason outlined above, the claims remain rejected.
Conclusion
No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kathryn Wright/Primary Examiner, Art Unit 1798